Citation Nr: 1133282	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  04-32 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for a left great toe fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's claim for an increased rating for a left great toe fracture.

Jurisdiction over this matter was subsequently transferred to the Boston RO.

The Board remanded the instant matter in June 2007 and in January 2010.  In its January 2010 decision, the Board granted the Veteran's claim for service connection for a respiratory disability.  A June 2011 rating decision implemented the Board's January 2010 decision and assigned an initial rating.  A notice of disagreement objecting to this assigned rating has not been received and this claim is no longer before the Board for its consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board's January 2010 remand instructed that a VA examination be conducted to determine the impact of the Veteran's service connected disabilities on his ability to obtain or maintain gainful employment, consideration which is required under Rice v. Shinseki.  22 Vet. App. 447 (2009).  The remand detailed why this examination was necessary to decide the Veteran's claim.  The Veteran failed to report for an examination scheduled in January 2010.

In February 2010, the Veteran contacted VA via telephone to report that he had been unable to attend the scheduled examination as he had the H1N1 virus.  He requested that a new VA examination be scheduled; no further action was taken.

The record suggests that the Veteran failed to report for a VA examination with good cause.  Such an examination is necessary to decide his claim.  Another remand is required to ensure that a VA examination is conducted in accordance with the Board's January 2010 remand.

The Veteran is notified that this examination is necessary to evaluate his claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination to determine whether his service connected disabilities prevent him from obtaining or maintaining employment for which his education and occupational experience would otherwise qualify him.

The claims file must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether the Veteran's service connected left great toe fracture and lung disability would be sufficient to preclude him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  

The examiner must provide a rationale for each opinion.

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be considered in formulating any opinions.

3.  If the Veteran does not meet the percentage requirements for a total disability rating based upon individual unemployability (TDIU) under 38 C.F.R. § 4.16(a), and reports for the VA examination, the RO/AMC should refer the case to VA's Director of C&P for consideration of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b).

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


